 
Exhibit 10.2
 
FORM OF INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement is dated as of the     day of May, 2018 (this
“Agreement”) and is by and between Fusion Connect, Inc., a Delaware corporation
(the “Company”), and [Name of Director/Executive Officer] (the “Indemnitee”).
 
WHEREAS, in order to induce Indemnitee to serve as a [director/executive
officer] of the Company, the Company wishes to provide for the indemnification
of, and the advancement of Expenses (as defined herein) to, Indemnitee to the
maximum extent permitted by law;
 
WHEREAS, the Amended and Restated Certificate of Incorporation of the Company
(as amended, restated or otherwise modified from time to time, the “Charter”)
provides for the indemnification of the Company’s directors and officers to the
fullest extent permitted by law;
 
WHEREAS, the Amended and Restated By-Laws of the Company (as amended, restated
or otherwise modified from time to time, the “Bylaws”) provide certain
indemnification rights to the Company’s directors and officers; and
 
WHEREAS, the Company and Indemnitee desire to enter into this Agreement to set
forth their agreement regarding indemnification and the advancement of Expenses
and to clarify the priority of the indemnification and advancement of Expenses
with respect to certain Jointly Indemnifiable Claims (as defined herein).
 
NOW, THEREFORE, in consideration of Indemnitee’s service to the Company and the
covenants and agreements set forth below, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows.
 
Section 1. Indemnification.
 
To the fullest extent permitted by the Delaware General Corporation Law (the
“DGCL”):
 
(a)           The Company shall indemnify Indemnitee if Indemnitee was or is
made or is threatened to be made a party to, or is otherwise involved in, as a
witness or otherwise, any threatened, pending or completed Action, Suit or
Proceeding (brought in the right of the Company or otherwise), whether civil,
criminal, administrative or investigative and whether formal or informal,
including appeals.
 
(b)           The indemnification provided by this Section 1 shall be from and
against all loss and liability suffered and Expenses (including attorneys’
fees), Judgments, Fines and Amounts Paid in Settlement actually and reasonably
incurred by or on behalf of Indemnitee in connection with such Action, Suit or
Proceeding, including any appeals.
 
 

 
 
Section 2. Payment of Expenses. To the fullest extent permitted by the DGCL,
Expenses (including attorneys’ fees) incurred by Indemnitee in appearing at,
participating in or defending any Action, Suit or Proceeding or in connection
with an enforcement action as contemplated by Section 3(d), shall be paid by the
Company in advance of the final disposition of such Action, Suit or Proceeding
or such enforcement action within 5 days after receipt by the Company of a
statement or statements from Indemnitee requesting such advance or advances from
time to time. Such payment includes, but is not limited to, any and all Expenses
paid or incurred by Indemnitee or which Indemnitee determines are reasonably
likely to be paid or incurred by Indemnitee in connection with any Action, Suit
or Proceeding or in connection with an enforcement action made, instituted or
conducted by Indemnitee, in each case, to the fullest extent permitted by the
DGCL. Indemnitee’s right to such advancement of Expenses is not subject to the
satisfaction of any standard of conduct and is not conditioned upon any prior
determination that Indemnitee is entitled to indemnification under this
Agreement with respect to such Action, Suit or Proceeding or in connection with
an enforcement action or the absence of any prior determination to the contrary.
The Indemnitee hereby undertakes to repay any amounts advanced (without
interest) to the extent that it is ultimately determined that Indemnitee is not
entitled under this Agreement to be indemnified by the Company in respect of
such Action, Suit or Proceeding or such enforcement action as contemplated by
Section 3(d). No other form of undertaking shall be required of Indemnitee other
than the execution of this Agreement. This Section 2 shall be subject to Section
3(b) and shall not apply to any claim made by Indemnitee for which indemnity is
excluded pursuant to Section 6(a).
 
Section 3. Procedure for Indemnification; Notification and Defense of Claim.
 
(a)           Promptly after receipt by Indemnitee of notice of the commencement
of any Action, Suit or Proceeding, Indemnitee shall, if a claim in respect
thereof is to be made or could be made against the Company hereunder, notify the
Company in writing of the commencement thereof. The failure to promptly notify
the Company of the commencement of the Action, Suit or Proceeding, or of
Indemnitee’s request for indemnification, will not relieve the Company from any
liability that it may have to Indemnitee hereunder, except and only to the
extent the Company is actually and materially prejudiced (through the forfeiture
of substantive rights or defenses) in its defense of such Action, Suit or
Proceeding as a result of such failure. To obtain indemnification under this
Agreement, Indemnitee shall submit to the Company a written request therefor
including such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to enable the Company to determine
whether and to what extent Indemnitee is entitled to indemnification. In
addition, Indemnitee shall reasonably cooperate with the Company and shall give
the Company such additional information as the Company may reasonably require.
 
 
2

 
 
(b)           With respect to any Action, Suit or Proceeding of which the
Company is so notified as provided in this Agreement, the Company shall, subject
to the last two sentences of this paragraph and subject to the Company’s prior
determination pursuant to Section 3(c) to grant Indemnitee’s indemnification
request with respect to such Action, Suit or Proceeding, be entitled to assume
the defense of such Action, Suit or Proceeding, with counsel reasonably
acceptable to Indemnitee (which acceptance shall not be unreasonably withheld or
delayed), upon the delivery to Indemnitee of written notice of its election to
do so. After delivery of such notice, approval of such counsel by Indemnitee and
the retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any subsequently-incurred fees of separate
counsel engaged by or on behalf of Indemnitee with respect to the same Action,
Suit or Proceeding unless (i) the employment of separate counsel by Indemnitee
has been previously authorized in writing by the Company or (ii) the Company
does not continue to retain such counsel to defend such Action, Suit or
Proceeding. Notwithstanding the foregoing, if Indemnitee, based on the advice of
his or her counsel, shall have reasonably concluded (with written notice being
given to the Company setting forth the basis for such conclusion) that, in the
conduct of any such defense, there is or is reasonably likely to be a conflict
of interest or position between the Company and Indemnitee with respect to a
significant issue, then the Company will not be entitled, without the written
consent of Indemnitee, to assume such defense. In addition, the Company will not
be entitled, without the written consent of Indemnitee, to assume the defense of
any claim brought by or in the right of the Company.
 
(c)           The determination whether to grant Indemnitee’s indemnification
request shall be made promptly and in any event within 30 days following the
Company’s receipt of a request for indemnification in accordance with Section
3(a). If the Company determines that Indemnitee is entitled to such
indemnification, the Company will make payment to Indemnitee of the
indemnifiable amount within such 30 day period. If the Company’s determination
of whether to grant Indemnitee’s indemnification request shall not have been
made within such 30 day period, the requisite determination of entitlement to
indemnification shall, subject to Section 6, nonetheless be deemed to have been
made and Indemnitee shall be entitled to such indemnification, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under the DGCL.
 
(d)           In the event that (i) the Company determines in accordance with
this Section 3 that Indemnitee is not entitled to indemnification under this
Agreement, (ii) the Company denies a request for indemnification, in whole or in
part, or fails to respond or make a determination of entitlement to
indemnification within 30 days following receipt of a request for
indemnification as described above, (iii) payment of indemnification is not made
within such 30 day period, (iv) advancement of Expenses is not timely made in
accordance with Section 2, or (v) the Company or any other person takes or
threatens to take any action to declare this Agreement void or unenforceable, or
institutes any litigation or other action or proceeding designed to deny, or to
recover from, the Indemnitee the benefits provided or intended to be provided to
Indemnitee hereunder, Indemnitee shall be entitled to an adjudication in any
court of competent jurisdiction of his or her entitlement to such
indemnification or advancement of Expenses. To the extent not already advanced
pursuant to Section 2, Indemnitee’s Expenses (including attorneys’ fees)
incurred in connection with successfully establishing Indemnitee’s right to
indemnification or advancement of Expenses, in whole or in part, in any such
proceeding or otherwise shall also be indemnified by the Company; provided that
to the extent Indemnitee is successful in part and unsuccessful in part in
establishing Indemnitee’s right to indemnification or advancement of Expenses
hereunder, Indemnitee shall be entitled to partial indemnification of Expenses
in accordance with Section 20.
 
 
3

 
 
(e)           Indemnitee shall be presumed to be entitled to indemnification and
advancement of Expenses under this Agreement upon submission of a request
therefor in accordance with Section 2 or Section 3 of this Agreement, as the
case may be. The Company shall have the burden of proof in overcoming such
presumption, and such presumption shall be used as a basis for a determination
of entitlement to indemnification and advancement of Expenses unless the Company
overcomes such presumption by clear and convincing evidence. Neither the failure
of the Company to have made a determination prior to the commencement of any
action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Company that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct. For
purposes of this Agreement, the termination of any Action, Suit or Proceeding by
judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that Indemnitee did not meet any particular standard of
conduct or have a particular belief or that a court has determined that
indemnification is not permitted under this Agreement or applicable law.
 
Section 4. Insurance and Subrogation.
 
(a)             To the extent the Company maintains a policy or policies of
insurance providing directors’ and officers’ liability insurance, Indemnitee
shall be covered by such policy or policies, in accordance with its or their
terms, to the maximum extent of the coverage provided to any other director or
executive officer of the Company. If, at the time the Company receives from
Indemnitee any notice of the commencement of an Action, Suit or Proceeding, the
Company has such insurance in effect that would reasonably be expected to cover
such Action, Suit or Proceeding, then the Company shall give prompt notice of
the commencement of such Action, Suit or Proceeding to the insurers in
accordance with the procedures set forth in such policy or policies. The Company
shall thereafter take all necessary or reasonably desirable action to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such Action, Suit or Proceeding in accordance with the terms of such policy or
policies.
 
(b)             Subject to Section 9(b), in the event of any payment by the
Company under this Agreement, the Company shall be subrogated to the extent of
such payment to all of the rights of recovery of Indemnitee with respect to any
insurance policy. Indemnitee shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to effectively bring suit to enforce such
rights in accordance with the terms of such insurance policy. The Company shall
pay or reimburse all Expenses actually and reasonably incurred by Indemnitee in
connection with such subrogation.
 
(c)             Subject to Section 9(b), the Company shall not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable hereunder
(including, but not limited to, Judgments, Fines and Amounts Paid in Settlement,
and ERISA excise taxes or penalties) if and to the extent that Indemnitee has
otherwise actually received such payment under this Agreement or any insurance
policy, contract, agreement or otherwise.
 
Section 5. Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:
 
(a)           The term “Action, Suit or Proceeding” shall be broadly construed
and shall include, without limitation, the investigation, preparation,
prosecution, defense, settlement, arbitration and appeal of, and the giving of
testimony in, any threatened, pending or completed claim, action, suit,
arbitration, investigation, inquiry, alternative dispute mechanism or
proceeding, whether civil (including intentional and unintentional tort claims),
criminal, administrative or investigative, in each case, by reason of the
service of Indemnitee as a director [or executive officer] of the Company, or by
reason of any action alleged to have been taken or omitted in any such capacity.
 
 
4

 
 
(b)           The term “Expenses” shall be broadly construed and shall include,
without limitation, all direct and indirect costs of any type or nature
whatsoever (including, without limitation, all attorneys’ fees and related
disbursements, appeal bonds, other out-of-pocket costs and reasonable
compensation for time spent by Indemnitee for which Indemnitee is not otherwise
compensated by the Company or any third party), in each case, actually and
reasonably incurred by or on behalf of Indemnitee in connection with either the
investigation, defense or appeal of an Action, Suit or Proceeding or
establishing or enforcing a right to indemnification under this Agreement or
otherwise incurred in connection with a claim that is indemnifiable hereunder.
 
(c)           The term “Judgments, Fines and Amounts Paid in Settlement” shall
be broadly construed and shall include, without limitation, all direct and
indirect payments of any type or nature whatsoever, as well as any penalties or
excise taxes assessed on a person with respect to an employee benefit plan.
 
Section 6. Limitation on Indemnification. Notwithstanding any other provision
herein to the contrary, the Company shall not be obligated pursuant to this
Agreement:
 
(a)           Claims Initiated by Indemnitee. To indemnify or advance Expenses
to Indemnitee with respect to any threatened, pending or completed claim,
action, suit, arbitration, investigation, inquiry, alternative dispute mechanism
or proceeding, whether civil (including intentional and unintentional tort
claims), criminal, administrative or investigative, however denominated,
initiated or brought voluntarily by Indemnitee, whether by way of defense,
counterclaim, cross claim or otherwise, other than (i) an action brought to
establish or enforce a right to indemnification or advancement of Expenses under
this Agreement (which shall be governed by the provisions of Section 6(b) of
this Agreement), (ii) a claim, action, suit, arbitration, investigation,
inquiry, alternative dispute mechanism or proceeding that was authorized or
consented to by the Board of Directors of the Company, it being understood and
agreed that such authorization or consent shall not be unreasonably withheld in
connection with any compulsory counterclaim brought by Indemnitee in response to
an Action, Suit or Proceeding otherwise indemnifiable under this Agreement or
(iii) as otherwise required under the DGCL.
 
(b)           Action for Indemnification. To indemnify Indemnitee for any
Expenses incurred by Indemnitee with respect to an action instituted by
Indemnitee to enforce or interpret this Agreement if Indemnitee is not
successful in such enforcement action in establishing Indemnitee’s right, in
whole or in part, to indemnification or advancement of Expenses hereunder;
provided that to the extent Indemnitee is successful in part and unsuccessful in
part in establishing Indemnitee’s right to indemnification or advancement of
Expenses hereunder, Indemnitee shall be entitled to partial indemnification of
Expenses in accordance with Section 20.
 
 
5

 
 
(c)           Section 16(b) Matters. To indemnify Indemnitee on account of any
Action, Suit or Proceeding in which judgment is rendered against Indemnitee for
disgorgement of profits made from the purchase or sale by Indemnitee of
securities of the Company pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934, as amended; provided, however, that
notwithstanding any limitation set forth in this Section 6(c) regarding the
Company’s obligation to provide indemnification, Indemnitee shall be entitled
under Section 2 hereof to advancement of Expenses in connection with any such
Action, Suit or Proceeding unless and until Indemnitee has been determined by a
final (not interlocutory) judgment or other adjudication of a court or
arbitration or administrative body of competent jurisdiction as to which there
is no further right or option of appeal or the time within which an appeal must
be filed has expired without such filing to have violated said statute, in which
case Indemnitee hereby undertakes to repay any such amounts advanced (without
interest).
 
(d)           Fraud or Willful Misconduct. To indemnify Indemnitee on account of
conduct by Indemnitee where such conduct has been determined by a final (not
interlocutory) judgment or other adjudication of a court or arbitration or
administrative body of competent jurisdiction as to which there is no further
right or option of appeal or the time within which an appeal must be filed has
expired without such filing to have been knowingly fraudulent or constitute
willful misconduct.
 
(e)           Prohibited by Law. To indemnify Indemnitee in any circumstance
where such indemnification has been determined to be prohibited by law by a
final (not interlocutory) judgment or other adjudication of a court or
arbitration or administrative body of competent jurisdiction as to which there
is no further right or option of appeal or the time within which an appeal must
be filed has expired without such filing.
 
(f)           Unauthorized Settlement. To indemnify Indemnitee for any amounts
paid in settlement of any Action, Suit or Proceeding without the Company’s prior
written consent. The Company will not unreasonably withhold or delay its consent
to any proposed settlement.
 
Section 7. Certain Settlement Provisions. The Company shall be permitted to
settle any Action, Suit or Proceeding, except that it shall not settle any
Action, Suit or Proceeding in any manner that would impose any penalty (unless
the only penalty imposed is a monetary amount that will be paid in full by the
Company (or its insurers)) or limitations or constitute any admission of
wrongdoing or which may compromise, or may adversely affect, the defense of the
Indemnitee in any other Action, Suit or Proceeding, whether civil or criminal,
without Indemnitee’s prior written consent. Indemnitee will not unreasonably
withhold or delay his or her consent to any proposed settlement.
 
Section 8. Savings Clause. If any provision or provisions (or portion thereof)
of this Agreement shall be invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify Indemnitee if
Indemnitee was or is made or is threatened to be made a party or is otherwise
involved in any threatened, pending or completed Action, Suit or Proceeding
(brought in the right of the Company or otherwise), whether civil, criminal,
administrative or investigative and whether formal or informal, including
appeals, from and against all loss and liability suffered and Expenses
(including attorneys’ fees), Judgments, Fines and Amounts Paid in Settlement
actually and reasonably incurred by or on behalf of Indemnitee in connection
with such Action, Suit or Proceeding, including any appeals, to the fullest
extent permitted by any applicable portion of this Agreement that shall not have
been invalidated.
 
 
6

 
 
Section 9. Contribution; Jointly Indemnifiable Claims.
 
(a)           In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for herein is held by a
court of competent jurisdiction to be unavailable to Indemnitee in whole or in
part, it is agreed that, in such event, the Company shall, to the fullest extent
permitted by law, contribute to the payment of all of Indemnitee’s loss and
liability suffered and Expenses (including attorneys’ fees), Judgments, Fines
and Amounts Paid in Settlement actually and reasonably incurred by or on behalf
of Indemnitee in connection with any Action, Suit or Proceeding, including any
appeals, in an amount that is just and equitable in the circumstances; provided,
that, without limiting the generality of the foregoing, such contribution shall
not be required where such holding by the court is due to any limitation on
indemnification set forth in Section 4(c), Section 6 or Section 7 hereof.
 
(b)           Given that certain Jointly Indemnifiable Claims by reason of the
service of Indemnitee as a director [or executive officer] of the Company, or by
reason of any action alleged to have been taken or omitted in any such capacity,
the Company acknowledges and agrees that the Company shall be fully and
primarily responsible for the payment to the Indemnitee in respect of
indemnification or advancement of Expenses in connection with any such Jointly
Indemnifiable Claim, pursuant to and in accordance with (as applicable) the
terms of (i) the DGCL, (ii) the Charter, (iii) the Bylaws, (iv) this Agreement,
or (v) any other agreement between the Company and the Indemnitee pursuant to
which the Indemnitee is indemnified, ((i) through (v) collectively, the
“Indemnification Sources”), irrespective of any right of recovery the Indemnitee
may have from the Indemnitee-Related Entities. Under no circumstance shall the
Company be entitled to any right of subrogation or contribution by the
Indemnitee-Related Entities and no right of advancement or recovery the
Indemnitee may have from the Indemnitee-Related Entities shall reduce or
otherwise alter the rights of the Indemnitee or the obligations of the Company
under the Indemnification Sources. In the event that any of the
Indemnitee-Related Entities shall make any payment to the Indemnitee in respect
of indemnification or advancement of Expenses with respect to any Jointly
Indemnifiable Claim, (i) the Company shall reimburse the Indemnitee-Related
Entity making such payment to the extent of such payment promptly upon written
demand from such Indemnitee-Related Entity, (ii) to the extent not previously
and fully reimbursed by the Company pursuant to clause (i), the
Indemnitee-Related Entity making such payment shall be subrogated to the extent
of the outstanding balance of such payment to all of the rights of recovery of
the Indemnitee against the Company, and (iii) Indemnitee shall execute all
papers reasonably required and shall do all things that may be reasonably
necessary to secure such rights, including the execution of such documents as
may be necessary to enable the Indemnitee-Related Entities effectively to bring
suit to enforce such rights. The Company and Indemnitee agree that each of the
Indemnitee-Related Entities shall be third-party beneficiaries with respect to
this Section 9(b), entitled to enforce this Section 9(b) as though each such
Indemnitee-Related Entity were a party to this Agreement. For purposes of this
Section 9(b), the following terms shall have the following meanings:
 
(i)           The term “Indemnitee-Related Entities” means any corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise (other than the Company or the insurer under and
pursuant to an insurance policy of the Company) from whom an Indemnitee may be
entitled to indemnification or advancement of Expenses with respect to which, in
whole or in part, the Company may also have an indemnification or advancement
obligation.
 
 
7

 
 
(ii)           The term “Jointly Indemnifiable Claims” shall be broadly
construed and shall include, without limitation, any Action, Suit or Proceeding
for which the Indemnitee shall be entitled to indemnification or advancement of
Expenses from both (i) the Company pursuant to the Indemnification Sources, on
the one hand, and (ii) any Indemnitee-Related Entity pursuant to any other
agreement between any Indemnitee-Related Entity and the Indemnitee pursuant to
which the Indemnitee is indemnified, the laws of the jurisdiction of
incorporation or organization of any Indemnitee-Related Entity and/or the
certificate of incorporation, certificate of organization, bylaws, partnership
agreement, operating agreement, certificate of formation, certificate of limited
partnership or other organizational or governing documents of any
Indemnitee-Related Entity, on the other hand.
 
Section 10. Form and Delivery of Communications. All notices, requests, demands
and other communications under this Agreement shall be in writing and shall be
deemed to have been duly given if (a) delivered by hand, upon receipt by the
party to whom said notice or other communication shall have been directed, (b)
mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed, (c) mailed by reputable
overnight courier, one day after deposit with such courier and with written
verification of receipt or (d) sent by email transmission, with receipt of oral
confirmation that such transmission has been received. Addresses for notice to
either party are shown on the signature page of this Agreement, or as
subsequently modified by written notice in accordance with the terms of this
Section 10.
 
Section 11. Nonexclusivity. The provisions for indemnification and advancement
of Expenses set forth in this Agreement shall not be deemed exclusive of any
other rights which Indemnitee may have under any provision of law, in any court
in which a proceeding is brought, other agreements or otherwise, and
Indemnitee’s rights hereunder shall inure to the benefit of his/her heirs,
executors and administrators. No amendment or alteration of the Charter or the
By-Laws or any other agreement shall adversely affect the rights provided to
Indemnitee under this Agreement.
 
Section 12. No Construction as Employment Agreement; Duration of Agreement.
Nothing contained herein shall be construed as giving Indemnitee any right to be
retained as a director [or executive officer] of the Company or in the employ of
the Company. For the avoidance of doubt, the indemnification and advancement of
Expenses provided under this Agreement shall continue as to the Indemnitee even
though he/she may have ceased to be a director [or executive officer] of the
Company.
 
Section 13. Interpretation of Agreement. It is understood that the parties
intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by the DGCL, notwithstanding that such indemnification may not be specifically
authorized by the Charter or the Bylaws, or by statute as of the date hereof. In
the event of any change after the date of this Agreement in any applicable law,
statute or rule which expands the right of a Delaware corporation to indemnify a
member of its board of directors or an executive officer, it is the intent of
the parties that Indemnitee shall enjoy by this Agreement the greater benefits
afforded by such change. In the event of any change in any applicable law,
statute or rule which narrows the right of a Delaware corporation to indemnify a
member of its board of directors or an executive officer, such change, to the
extent not otherwise required by such law, statute or rule to be applied to this
Agreement, shall have no effect on this Agreement or the parties’ rights and
obligations hereunder.
 
 
8

 
 
Section 14. Entire Agreement. Without limiting any of the rights of Indemnitee
under the Charter or the Bylaws, this Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties with
respect to the matters covered hereby, and any other prior or contemporaneous
oral or written understandings or agreements with respect to the matters covered
hereby are expressly superseded by this Agreement.
 
Section 15. Modification and Waiver. No supplement, modification, waiver or
amendment of this Agreement shall be binding unless executed in writing by both
parties. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not similar)
nor shall such waiver constitute a continuing waiver. For the avoidance of
doubt, this Agreement may not be terminated by the Company without Indemnitee’s
prior written consent.
 
Section 16. Successor and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties and their respective successors, assigns, spouses,
heirs, executors, administrators and legal representatives. The Company shall
require and cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement in form and substance reasonably
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.
 
Section 17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. If a court of competent
jurisdiction shall make a final determination that the provisions of the law of
any state other than Delaware govern indemnification by the Company of
Indemnitee, then the indemnification provided under this Agreement shall in all
instances be enforceable to the fullest extent permitted under such law,
notwithstanding any provision of this Agreement to the contrary.
 
Section 18. Service of Process and Venue. The Company and Indemnitee hereby
irrevocably and unconditionally (i) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Chancery Court of the State of Delaware (the “Delaware Court”), and not in any
other state or federal court in the United States of America or any court in any
other country, (ii) consent to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) waive any objection to the laying of venue
of any such action or proceeding in the Delaware Court, and (iv) waive, and
agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.
 
 
9

 
 
Section 19. Injunctive Relief. The parties agree that each party may enforce
this Agreement by seeking specific performance, without any necessity of showing
irreparable harm or posting a bond, which requirements are hereby waived, and
that by seeking specific performance, Indemnitee shall not be precluded from
seeking or obtaining any other relief to which he or she may be entitled.
 
Section 20. Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of loss and liability suffered and Expenses (including attorneys’ fees),
Judgments, Fines and Amounts Paid in Settlement actually and reasonably incurred
by or on behalf of Indemnitee in connection with an Action, Suit or Proceeding,
including any appeals, but not, however, for the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for the portion of such amounts
otherwise payable hereunder.
 
Section 21. Mutual Acknowledgement. Both the Company and Indemnitee acknowledge
that in certain instances, federal law or applicable public policy may prohibit
the Company from indemnifying its directors and officers under this Agreement or
otherwise. Indemnitee understands and acknowledges that the Company may be
required to submit the question of indemnification to a court in certain
circumstances for a determination of the Company’s right, under public policy,
to indemnify Indemnitee.
 
Section 22. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and both of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.
 
Section 23. Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
[Signature Page Follows]
 
 
10

 
This Agreement has been duly executed and delivered as of the date stated above.
 
 
 
 
FUSION CONNECT, INC.
 
 
By: 
 
 
 
 
Name: James P. Prenetta, Jr.
 
 
 
Title: EVP and General Counsel
 
 
 
 
 
 
Address:
420 Lexington Avenue, Suite 1718
New York, New York 10170
 
 
 
 
 
 
Attention:
General Counsel
 
 
Email:

legal@fusionconnect.com
 
 
 
 
 
 
INDEMNITEE
 
 
 
 
 
 
 
 
 
Address:
 
 
 
Email:
 

 
 
[Signature Page to Indemnification Agreement]
